DETAILED ACTION
This Action is responsive to the Amendment filed on 12/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly Amended Claims 18-19 and New Claims 20-21 are directed to a species that is patentably distinct from the species originally claimed for the following reasons: 
(1) Newly Claimed Species, e.g., reading on FIG. 9, illustrating a flip-chip LED design.
(2) Originally Claimed Species, e.g., reading on FIG. 4 and FIG. 6, illustrating a lateral LED design.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a flip-chip LED design that comprises a plurality of openings in the dielectric coating as opposed to a lateral LED design comprising a dielectric coating without openings.
The general policy of the Office is not to permit the Applicants to shift to claiming another invention/species after an election is made and an action given on the merits of the elected subject matter. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the second n-type contact layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0252390), in view of Komada (US 2008/0116477).

Regarding claim 1, Yoon (see, e.g., FIG. 1, FIG. 2D) discloses a Ill-nitride optoelectronic or electronic device, comprising:
a chip 100 including:
a bond pad 172 (Para 0056); and 
160 underneath the bond pad 172 and between the bond pad and a surface of the chip 100 for the purpose of (Para 0040, Para 0055, Para 0056, Para 0081-Para 0084).
Although Yoon shows substantial features of the claimed invention, Yoon fails to expressly teach a p-type Ill-nitride layer; a first n-type Ill-nitride layer including a first current spreading layer; an active region between the first n-type Ill-nitride layer and the p-type Ill-nitride layer; a tunnel junction between the p-type Ill-Nitride layer and a second n-type Ill-nitride layer, the second n-type Ill-nitride layer including a second current spreading layer.
Komada (see, e.g., FIG. 3) teaches a p-type Ill-nitride layer 106 (Para 0113); a first n-type Ill-nitride layer 103 including a first current spreading layer 104 (Para 0113); an active region 105 between the first n-type Ill-nitride layer 103 and the p-type Ill-nitride layer 106 (Para 0113); a tunnel junction 109, 110 between the p-type Ill-Nitride layer 106 and a second n-type Ill-nitride layer 112, the second n-type Ill-nitride layer 112 including a second current spreading layer 111 (Para 0113) for the purpose of manufacturing a nitride semiconductor light emitting device with decreased driving voltage (Para 0016, Para 1029, Para 0130).
The combination of Yoon/Komada teaches that the bond pad 172 (of Yoon) is electrically connected to the second n-type Ill-nitride layer 112 (of Komada).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the a p-type Ill-nitride layer; a first n-type Ill-nitride layer including a first current spreading layer; an active region between the first n-type Ill-nitride layer and the p-type Ill-nitride layer; a tunnel junction between the p-type Ill-Nitride layer and a second n-type Ill-nitride layer, the second n-type Ill-nitride layer including a second current spreading layer of Komada as the semiconductor layers in the device of Yoon for the purpose of manufacturing a nitride semiconductor light emitting device with decreased driving voltage (Para 0016, Para 1029, Para 0130).
e.g., FIG. 1, FIG. 2D) teaches that the device 100 comprises one or more light emitting diodes (LEDs) or one or more laser diodes (LDs) (Para 0039).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0252390), in view of Komada (US 2008/0116477), and further in view of Krames (US 2015/0233536).

Regarding claim 5, although Yoon/Komada show substantial features of the claimed invention, Yoon/Komada fail to expressly teach that the device has a wall plug efficiency and/or external quantum efficiency (EQE) over 70%.
Krames teaches the device has a wall plug efficiency and/or external quantum efficiency (EQE) over 70% for the purpose of providing LEDs with very high system efficiency (Para 0111, Para 0112, Para 0137). Notwithstanding, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the above-claimed variable (wall plug efficiency), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wall plug efficiency of over 70% of Krames in the device of Yoon/Komada for the purpose of providing LEDs with very high system efficiency thereby limiting optical loss (Para 0111, Para 0112, Para 0137).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0252390), in view of Komada (US 2008/0116477), and further in view of Nakamura (US 2013/0299777).

Regarding claim 6, although Yoon/Komada show substantial features of the claimed invention, Yoon/Komada fail to expressly teach that the device has a fractional External Quantum 
Nakamura teaches that the device has a fractional External Quantum Efficiency (EQE) droop of less than 7% at 20 A/cm.sup.2 drive current density and less than 15% at 35 A/cm.sup.2 drive current density for the purpose of providing an LED that emits light with high efficiency and low-droop operation at high current densities allowing the implementation of small-area chips in high-power application (Para 0015, Para 0073, Para 0079). Notwithstanding, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the above-claimed variable (external quantum efficiency (EQE) droop), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the external quantum efficiency (EQE) droop of Nakamura in the device of Yoon/Komada for the purpose of providing an LED that emits light with high efficiency and low-droop operation at high current densities allowing the implementation of small-area chips in high-power application (Para 0015, Para 0073, Para 0079).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0252390), in view of Komada (US 2008/0116477), and further in view of Zhu (US 2013/0140519).

Regarding claim 8, Yoon/Komada fail to expressly teach that one or more of the LEDs or one or more of the LDs have an edge dimension of between 5 micrometers (µm) and 50 µm. However, Zhu teaches that one or more of the LEDs 10 or one or more of the LDs have an edge dimension of between 5 micrometers (µm) and 50 µm (Para 0021, Para 0022, Para 0033, Para 0034). However, differences in dimensions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimension difference is In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the edge dimension, it would have been obvious to one of ordinary skill in the art to use or modify the edge dimension in Zhu.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed edge dimension or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0252390), in view of Komada (US 2008/0116477), and further in view of Erchak (US 2007/0045640).

Regarding claim 9, although Yoon/Komada show substantial features of the claimed invention, Yoon/Komada fail to expressly teach that the LEDs or the LDs are patterned into an LED array or an LD array.
Erchak (see, e.g., FIG. 19) teaches LEDs or the LDs comprise an LED array 2246 or an LD array for the purpose of providing better emission overlap and light uniformity (Para 0252, Para 0253). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the LED array of Erchak for the device of Yoon/Komada for the purpose of providing better emission overlap and light uniformity (Para 0252, Para 0253).


Allowable Subject Matter
Claims 3, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
02/28/2021